Citation Nr: 0517829	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.  He died in September 1983.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision and 
January 2004 statement of the case by the Department of 
Veterans Affairs (VA), St. Louis, Missouri, Regional Office 
(RO).  In those decisions, the RO determined that new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death, and then proceeded to deny the 
appellant's claim based upon a de novo review of the 
evidence.  It is incumbent upon the Board to first conduct a 
review of the issue of whether new and material evidence has 
been received to reopen the claim.  The Board has done so 
below, and that review has resulted in a favorable decision 
as to that issue.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death, the underlying service connection issue will 
be addressed in the REMAND portion of the decision below.  
That issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue not 
remanded on appeal has been obtained, and VA has satisfied 
the duty to notify the appellant of the law and regulations 
applicable to her claim and the evidence necessary to 
substantiate it.

2.  Service connection for the cause of the veteran's death 
was denied in a September 1983 rating decision on the basis 
that the veteran's death from malignant melanoma was not 
shown to be related to any chronic disability shown in 
service.  That decision was not appealed and it became final.

2.  Evidence submitted since the September 1983 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The September 1983 rating decision wherein the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2004).

2.  The evidence received subsequent to the September 1983 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (1983); 38 C.F.R. § 3.304 (2004); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration (VBA) AMC would only serve to further delay 
resolution of the claim.  Bernard, supra.

Materiality & Finality

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The case is being remanded to the RO for 
further development and said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The September 1983 RO decision, 
the last time the cause of the veteran's death service 
connection claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the September 1983 RO action.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in April 2000.))

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), eliminating 
the well-grounded-claim requirement and fundamentally 
altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

At the time of the September 1983 denial, the claims file 
included the service medical records and the Certificate of 
Death for the veteran showing that the cause of death was 
respiratory failure due to malignant melanoma.  The specified 
basis for final disallowance of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was that there was no evidence relating the 
veteran's death to a chronic disease in service.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in August 1995 includes private 
medical records pertaining to the treatment of the veteran 
for his fatal melanoma, and a written statement from a 
physician dated in September 2000, that indicated that it was 
a "50/50 chance that the veteran's death may have had some 
its root cause from his stay in Viet Nam and his exposure to 
Agent Orange."  

This newly submitted evidence bears directly and 
substantially upon the specific matter under consideration - 
whether the veteran's death can be related by competent 
medical evidence to service - and was not considered by the 
RO in its September 1983 decision.  The evidence added to the 
record subsequent to the September 1983 unappealed denial 
provides additional information and details that should be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
it is "material" in the sense of being relevant to and 
probative of the issue at hand in this case because it tends 
to show that the cause of the veteran's death can be related 
to his period of service.  The new evidence, when viewed with 
the old evidence, raises the possibility that the cause of 
the veteran's death was incurred in service.  

The Board finds that the evidence submitted subsequent to the 
September 1983 RO decision provides relevant information as 
to the question of whether the cause of the veteran's death 
was incurred in service; the Board therefore finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, the appeal is granted to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As noted above, the issue previously before the Board was 
whether the appellant's claim of entitlement to service 
connection for the cause of the veteran's death could be 
reopened on the basis of the receipt of new and material 
evidence.  Given that the appellant's claim has been reopened 
and the issue has thus been modified, the Board observes that 
additional due process requirements may be applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).

The appellant seeks service connection for the cause of the 
veteran's death.  She bases her claim upon the distinct 
theory that her husband was exposed to the toxic herbicide, 
Agent Orange, during the Vietnam War era, and that this 
exposure led to the development of his fatal malignant 
melanoma.  The Board notes, however, that service connection 
for the cause of the veteran's death could also be found, if 
it is determined that an injury or disease in service 
contributed to the cause of or materially hastened his death.  

With respect to the appellant's theory regarding Agent Orange 
exposure, there is ample evidence in the claims file to show 
that the veteran served in the Republic of Vietnam during the 
Vietnam War era.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2004), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 2004); 38 C.F.R. § 3.307(a) (2004).  

Malignant melanoma, however, is not a disease listed at 38 
C.F.R. § 3.309(e).  In 64 Federal Register 59232-43 (November 
1999), the Secretary of VA determined that a presumption of 
service connection due to exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  The Secretary evaluated numerous 
studies and other scientific evidence and concluded that 
there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In September 2000, the appellant submitted additional 
evidence in support of the appellant's claim consisting 
primarily of a physician's statement dated in September 2000, 
that indicated that it was a 50/50 chance that the veteran's 
death may have had some of its root cause from his stay in 
Viet Nam and his exposure to Agent Orange.  This evidence 
does at least bring into focus the possibility of in-service 
causation not only from Agent Orange exposure but from some 
other in-service incident.  

In that regard, a review of the veteran's service medical 
records discloses that the veteran, who served in the United 
States Navy, was diagnosed on several occasions as having 
chronic urticaria.  It is also noted that the veteran was 
treated prior to his separation from service for sun burn.  
In the referral for that treatment, it was noted that the 
veteran had been treated for chronic urticaria in the past.  
It is further noted that the veteran's death was due to 
malignant melanoma, which is a malignant tumor that usually 
develops from a nevus on the skin. (Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994)).  While the precise 
cause of melanoma is not known, severe sunburn is considered 
a risk factor.  Other risk factors are dysplastic nevi, fair 
skin, and ultraviolet radiation from the sun.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
opinion is necessary if there is competent medical evidence 
that the veteran's death may be associated with his active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
The necessity for an appropriate medical review is shown for 
the proper assessment of the appellant's claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the issue of service connection for the cause of 
the veteran's death, including as secondary to exposure to 
Agent Orange, is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers who treated the 
veteran for any skin disorder or his 
fatal melanoma between service and his 
demise.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.

After making all necessary inquiries of 
the appellant and obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
treatment records identified by the 
appellant.  All records obtained should 
be associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  The VBA AMC should schedule a VA 
medical opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to whether there 
is any causal relationship between the 
veteran's period of service and his fatal 
malignant melanoma.  

The claims file should be made available 
to the medical specialist for review of 
pertinent documents therein in connection 
with submission of a medical opinion 
report.

The medical specialist must annotate the 
medical opinion report that the claims 
file was in fact made available for 
review and reviewed.

After carefully reviewing all medical 
evidence of record, including the service 
medical records and the copy of this 
remand, and any relevant private 
treatment records, the medical specialist 
is directed to specifically answer the 
following questions:

Is it likely, unlikely, or as likely as 
not (the medical specialist is to choose 
one) that the veteran's fatal malignant 
melanoma was the result of his presumed 
exposure to the Agent Orange herbicide in 
service, or any other in-service disease 
or injury, including chronic urticaria, 
and/or the one instance of reported 
sunburn?  

In answering this question, the examiner 
should specifically discuss the etiology 
of the veteran's malignant melanoma, 
including a discussion of whether the 
fatal cancer was the result of in-service 
exposure to Agent Orange or other disease 
or injury in service.  The examiner 
should also offer a discussion of whether 
the veteran had a skin disorder, and if 
so, whether such a disorder could be 
etiologically associated with the 
veteran's period of service, and if so, 
the extent to which that disorder may 
have contributed to his demise.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion report to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand, and 
if it is not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development in 
addition to that specified above, the VBA 
AMC should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, including 
as secondary to Agent Orange herbicides 
exposure.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the appellant's claim.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


